Citation Nr: 1234108	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-19 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 





INTRODUCTION

The Veteran served on active duty from April 1966 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of TDIU was initially before the Board in March 2010, at which time it was remanded for further development.  The issue was again remanded by the Board in December 2010.  In May 2012, the RO issued a supplemental statement of the case continuing to deny the claim and returned the file to the Board for further appellate review.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are ischemic heart disease, currently rated as 60 percent disabling; PTSD, currently rated as 50 percent disabling; diabetes mellitus, type II, currently rated as 20 percent disabling; and a skin condition and scar, both currently rated as noncompensable.  His combined disability rating is 80 percent.

2.  The evidence of record shows that the Veteran last worked in approximately 1999 as a landscaper.

3.  The evidence of record indicates that the Veteran is likely unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

In the decision below, the Board grants the claim of entitlement to a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran claims that he is unable to obtain and maintain employment due to his service-connected disabilities.  Specifically, he claims that he is mainly unable to work due to his service-connected PTSD and ischemic heart disease.  The Veteran, through his representative, has also argued that all of his service-connected disabilities taken together render him unemployable.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the award of a TDIU in this case.  Accordingly, the appeal must be granted.

In order to establish a TDIU, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.40.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The rater may give consideration to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to the Veteran's age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
§ 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for the following disabilities:  ischemic heart disease, currently rated as 60 percent disabling; PTSD, currently rated as 50 percent disabling; diabetes mellitus, type II, currently rated as 20 percent disabling; and a skin condition and scar, both currently rated as noncompensable.  Therefore, he meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) and has since 2005.

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is near to balance (i.e., that supporting the claim and opposing the claim is nearly approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran has a General Education Diploma and primarily worked as a light and heavy duty vehicle driver while in service.  Following his separation from the military, he worked as a security officer, supply clerk, fork lift operator, stocker and landscaper.  He last worked in 1999 as a landscaper, per a Social Security Administration (SSA) disability application, and stated that he stopped working because he was unable to do hard physical work.

The claims file reflects that the Veteran currently receives disability benefits from the SSA due to coronary artery disease (ischemic heart disease), hypertension, obesity, diabetes and PTSD.

A review of the medical evidence of record shows the Veteran's struggle to remain employable, particularly stemming from his anger management issues due to his PTSD and the effects of his ischemic heart disease.

A June 2004 private physician's letter discussing the severity of the Veteran's ischemic heart disease states that the Veteran "is unable to do any work except deskwork only and this may be limited to no more than four hours at a time.  He certainly cannot tolerate lifting, walking any distance, or driving as part of a job." The Board notes that at the time this letter was issued, the Veteran's ischemic heart disease was rated as 30 percent disabling, that he subsequently underwent a bypass, and that following a temporary 100 percent evaluation for surgery recovery time, he was assigned a 60 percent rating.  This suggests a worsening of the Veteran's ischemic heart disease since June 2004, such that his condition would impose similar, if not greater, work restrictions today.

During a November 2005 VA mental health consultation, the Veteran reported that he was fired from most of his post-service jobs "after losing control with supervisors/coworkers and actually assaulting some of them."  A December 2005 VA psychiatric treatment note mentions the Veteran's report of temper control problems, road rage and verbally aggressive episodes, which he stated led to his unemployment.  In a January 2007 VA examination for his diabetes mellitus, type II, the Veteran said his activities were restricted due his diabetes and that he experiences chest pain upon exertion due to his heart disease.

In May 2007, the Veteran underwent a VA examination for PTSD.  The Veteran reported to the examiner that he was unemployed due to his heart condition and anger.  He specified that his cardiologist advised him not to work following a heart attack, and that his anger had led to a number of verbal altercations in the workplace.  The examiner found that while the Veteran's PTSD did not lead to total social and occupational impairment, it did reduce his reliability and productivity.

A June 2008 treatment note details that due to a misunderstanding resulting in anger, the Veteran was prohibited from entering the military base where he was receiving psychiatric treatment, resulting in him having to find an alternative facility.

In April 2012, the Veteran underwent a series of VA examinations to evaluate the impact his service-connected disabilities have on his employment potential.  The Veteran reported that his ischemic heart disease and diabetes mellitus, type II, impacts his ability to work because he is easily fatigued, and regarding his PTSD, recounted his conflicts with coworkers and resulting employment difficulties.  The examiners found that none of the Veteran's service-connected disabilities alone rendered him unemployable, but noted that his ischemic heart disease and diabetes mellitus, type II, made him suitable for "light duty employment." (Emphasis added).  In rendering an opinion about his employability with regard to his PTSD and finding no impact, the examiner based her opinion in part on the fact that though "the veteran reports being angry, and verbally and physically aggressive, there is no documentation from objective sources to support these behaviors negatively impacted his prior employment."  The Board, however, observes that the Veteran is competent to report his work history, and the Board does not question the credibility of these accounts, especially given the medical evidence documenting his reports of volatile behavior.

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected disabilities.  Throughout the pendency of the appeal, the Veteran has consistently reported that his service-connected PTSD prevents him from functioning in a work environment, and that his diabetes mellitus, type II, and ischemic heart disease rule out performing the physical demands of his previous employment.  He has presented competent and credible lay testimony regarding the severity of his disabilities and their impact on his ability to work in his previous capacity as, most recently, a landscaper.  While the Veteran reportedly worked as a clerk (in the 1980s, for about three months, per his SSA application), there is no indication that the Veteran has any additional vocational training or skills that would allow for gainful employment in a non-labor profession requiring a higher level of education or vocational skill.  However, medical experts have attested that he is only fit for sedentary work, as evidenced in the June 2004 and April 2012 medical evidence cited above.  Such sedentary work would likely entail a higher level of education or vocational skill, which the Veteran does not possess.

In determining that the Veteran is unemployable, the Board acknowledges that medical experts have not said the Veteran's service-connected disabilities preclude him from engaging in sedentary work, as indicated above.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran's education and work history limit his suitable employment options to jobs requiring a certain degree of physical labor.  However, his service-connected ischemic heart disease and diabetes mellitus, type II, limit him to light duty employment.  There is no evidence of record which suggests the Veteran has the education and vocational background to pursue sedentary work.  Moreover, his history of volatile behavior in the workplace makes such work unrealistic.  It thus appears that the Veteran has no specific skills to re-enter the work force and secure gainful employment in a sedentary environment, and a physically demanding position is not an option.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's service-connected disabilities present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

The Board notes that while it is not bound by the SSA determination, the determination is nevertheless relevant.  See Martin v. Brown, 4 Vet. App. 136, 140   (1993) (while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  The Board finds that the SSA decision does bolster the Veteran's claim for a TDIU. 

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).

In summary, because the Veteran meets the schedular criteria for a TDIU, and because it appears that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met.  Accordingly, the TDIU claim is granted.


ORDER

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


